31 A.3d 382 (2011)
302 Conn. 944
STATE of Connecticut
v.
Tyrone BROWN.
Not in source.
Supreme Court of Connecticut.
Decided October 18, 2011.
G. Douglas Nash, assigned counsel, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 131 Conn.App. 275, 26 A.3d 674, is granted, limited to the following issue:
"Did the Appellate Court properly determine that the defendant's refusal to answer questions after he was given Miranda warnings was admissible?"
NORCOTT, J., did not participate in the consideration of or decision on this petition.